Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022  has been entered.
 
Response to Amendment
The RCE and amendment filed 2/16/2022 has been entered
Claims 1-20 are rejected.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device arranged to transmit” in claims 1 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
“A device arranged to transmit” has well understood structure.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

			
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines”.  It is unclear exactly what a transmission time instance is, whether time instance is an exact time value when the transmission starts or ends, or whether it be a transmission interval, duration, or slot during which the transmission occurs. The specification does not provide clarification, as different parts of the specification support conflicting interpretations.   In the pre-grant publication, paragraph 67 recites that there is an optimal configuration of transmit times, at first seeming to indicate a time value at which transmission starts or ends, but paragraph 29 recites shortening transmit times, seeming to support the interpretation that transmit time instance would be a time period/interval/duration/slot since paragraph 67 seems like the clearest support in the specification for said limitation.   Paragraphs 31-32 recite recomputing transmit time, further seeming to indicate that transmit time is a time period/interval/duration/slot.  Paragraphs 60 and 61 however actually recite the wording of time instance. Paragraph 60 recites that at each time instance the link achieves a data rate and power, seeming to more indicate an exact time value of either when the transmission starts or ends, however paragraph 61 recites that the configuration of time instanced t is used for a fraction of the transmission time of a TDD frame, seeming to more indicate that the time instance refers more to a time period/interval/duration/slot.  For purposes of examination, Examiner is interpreting transmission time instance as a time period/interval/duration/slot during which transmission occurs.  
Claims 2-12, 14-17, and 19-20 depend on claims independent claims 1, 13, and 18, and are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-20 are rejected under 35 U.S.C 103 as being unpatentable over Hoffman (US 2013/0028202) in view of Frenzel (US 2012/0026926) and Tzannes (US 2012/0026908).

Regarding Claim 1, Hoffman teaches a device arranged to transmit data in a discontinuous operation network, the device comprising provider equipment configured to (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set): 
transmit data onto lines in the discontinuous operation network that transmits data during normal operation and transmits quiet or idle symbols on some lines during discontinuous operation (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I) ; 
Hoffman does not explicitly teach the below limitation:

However Frenzel teaches the below limitation:
dynamically set, based on a change of a data rate requirement of at least some of the lines (Frenzel, paragraph 74, the switching between regular mode and several low power modes may be performed automatically depending on the amount of data to be transferred and/or the bit rate needed, Fig 6, paragraph 64, additional bit loading tables for lower power are determined at initialization, bit loading tables indicate how many bits are loaded on each carrier, thus the bit loading tables would affect the transmission timing, paragraph 66 at step 62 the low power tables are used instead of the regular table).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman by performing an action upon a change of data rate requirement as taught by Frenzel.    Because Hoffman and Frenzel teach transmitting on lines in a network, and specifically Frenzel teaches performing an action upon a change of data rate requirement for the benefit of the analogous art vectored communication devices (Frenzel, abstract).
Hoffman and Frenzel do not explicitly teach the below limitation:
(dynamically set) a transmission time instance of the data to be transmitted, (based on a change of a data rate requirement of at least some of the lines);
However Tzannes teaches the below limitation:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman and Frenzel by teaching different data rates being achievable in different time slots.    Because Hoffman Frenzel, and Tzannes teach transmitting on lines in a network, and specifically Tzannes teaches different data rates being achievable in different time slots for the benefit of the analogous art diagnostics in an access network (Tzannes, paragraph 2).

Regarding Claim 2, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to set the transmission time instance of a Time Division Duplexing (TDD) frame (Hoffman, Fig 1, paragraph 8, Fig 1 shows TDMA frames 0 to 25 for timeslot 101).

Regarding Claim 3, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to set the transmission time instance by initiating an online reconfiguration procedure (Frenzel, paragraph 74, the switching between regular mode 

Regarding Claim 4, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to set the transmission time instance based on active configurations of the lines (Frenzel, Fig 6, paragraph 64, bit loading tables are determined at startup or initialization and indicate how many bits are loaded on each carrier, hence since bits are loaded on the carriers there will be at least some lines active).

Regarding Claim 5, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to set the transmission time instance dynamically by setting the transmission timing during showtime (Frenzel, paragraph 74, the switching between regular mode and several low power modes may be performed automatically depending on the amount of data to be transferred and/or the bit rate needed, Fig 6, paragraph 64, 

Regarding Claim 6, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to quasi dynamically set the transmission time instance (Frenzel, paragraph 74, the switching between regular mode and several low power modes may be performed automatically depending on the amount of data to be transferred and/or the bit rate needed, Fig 6, paragraph 64, additional bit loading tables for low power are determined at initialization, paragraph 66, at step 62 the low power tables are used instead of the regular table, changing bit loading tables during operation can be considered quasi dynamically setting the transmission timing).

Regarding Claim 8, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to set the transmission time instance to achieve a predetermined power consumption for a set of specific disabled and enabled lines (Frenzel, paragraph 64, bit loading tables are determined for optimized data transmission rates and an overall desired maximum transmission power).

Regarding Claim 10, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to modify bits or gains during discontinuous operation based on 

Regarding Claim 11, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to set the transmission time instance based on a line joining the discontinuous network (Frenzel, Fig 6, paragraph 64, normal and additional bit loading tables for lower power are determined at initialization, bit loading tables indicate how many bits are loaded on each carrier, thus the bit loading tables would affect the transmission timing, Fig 2, paragraph 40, communication lines 25, 26, and 27 are part of a vectored group of communication lines, hence when a line joins the bit loading tables and therefore the timing would have to change, if the bit rate changes then it would be necessary to make sure the transmission is occurring in a slot of Tzannes that can support the bit rate, or if the bit rate does not change then the overall transmission time (duration/slot/interval) would increase).

Regarding Claim 12, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to transmit the quiet symbols during discontinuous operation with zero power (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set).

Regarding Claim 13, Hoffman teaches a device arranged to transmit data in a discontinuous operation network, the device comprising premises equipment configured to (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set): 
transmit data onto a line amongst a plurality of lines in the discontinuous operation network, wherein that the data is transmitted during normal operation and transmits quiet or idle symbols on the line during discontinuous operation (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I); 
transmit the data (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I);
Hoffman does not explicitly teach the below limitations:
dynamically receive a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of the line; and 
(transmit the data) with the transmission time instance of the data.
However Frenzel teaches the below limitations:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman by performing an action upon a change of data rate requirement as taught by Frenzel.    Because Hoffman and Frenzel teach transmitting on lines in a network, and specifically Frenzel teaches performing an action upon a change of data rate requirement for the benefit of the analogous art vectored communication devices (Frenzel, abstract).
Hoffman and Frenzel do not explicitly teach the below limitation:
(dynamically receive) a transmission time instance of the data to be transmitted, (based on a change of a data rate requirement of the line);
(transmit the data) with the transmission time instance of the data;
However Tzannes teaches the below limitations:
(dynamically receive) a transmission time instance of the data to be transmitted, (based on a change of a data rate requirement of the line) (Tzannes, paragraph 23, each data rate value represents the data rate that is achievable by a port in the network in 
(transmit the data) with the transmission time instance of the data (Tzannes, paragraph 23, each data rate value represents the data rate that is achievable by a port in the network in one of the plurality of time slots, hence since there are different data rates achievable in different time slots, it would be necessary to select a time slot that can support the changed data rate requirement in Frenzel when the bit loading table is changed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman and Frenzel by teaching different data rates being achievable in different time slots.    Because Hoffman Frenzel, and Tzannes teach transmitting on lines in a network, and specifically Tzannes teaches different data rates being achievable in different time slots for the benefit of the analogous art diagnostics in an access network (Tzannes, paragraph 2).

Regarding Claim 14, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to transmit the data with the transmission time instance of the data of a Time Division Duplexing (TDD) frame (Hoffman, Fig 1, paragraph 8, Fig 1 shows TDMA frames 0 to 25 for timeslot 101).

Regarding Claim 15, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to transmit the data with the transmission time instance in accordance with an online reconfiguration procedure (Frenzel, paragraph 74, the switching between regular mode and several low power modes may be performed automatically depending on the amount of data to be transferred and/or the bit rate needed , Fig 6, paragraph 64, additional bit loading tables for low power are determined at initialization, paragraph 66, at step 62 the low power tables are used instead of the regular table, changing bit loading tables during operation can be considered an online reconfiguration procedure, Tzannes, paragraph 23, each data rate value represents the data rate that is achievable by a port in the network in one of the plurality of time slots, hence since there are different data rates achievable in different time slots, it would be necessary to select a time slot that can support the changed data rate requirement in Frenzel when the bit loading table is changed).

Regarding Claim 16, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to set the transmission time instance based on active configurations of the lines (Frenzel, Fig 6, paragraph 64, bit loading tables are determined at startup or initialization and indicate how many bits are loaded on each carrier, hence since bits are loaded on the carriers there will be at least some lines active).

Regarding Claim 17, Hoffman, Frenzel, and Tzannes further teach wherein the device is configured to transmit the quiet symbols during discontinuous operation with 

Regarding Claim 18, Hoffman teaches a method to transmit data in a discontinuous operation network, the method comprising: 
transmitting data onto lines in the discontinuous operation network that transmits data during normal operation and transmits quiet or idle symbols on some lines during discontinuous operation (Hoffman, paragraph 4, discontinuous transmission (DTX) is a method of momentarily powering down or mute a mobile phone when there is no voice input to set, Fig 1 paragraph 8, half rate users 102 and 103 are configured in timeslot 101 with non-overlapping frames which include traffic frames T and idle frames I); 
Hoffman does not explicitly teach the below limitation:
dynamically setting a transmission time instance of the data to be transmitted, based on a change of a data rate requirement of at least some of the lines.
However Frenzel teaches the below limitation:
dynamically setting, based on a change of a data rate requirement of at least some of the lines (Frenzel, paragraph 74, the switching between regular mode and several low power modes may be performed automatically depending on the amount of data to be transferred and/or the bit rate needed, Fig 6, paragraph 64, additional bit loading tables for lower power are determined at initialization, bit loading tables 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman by performing an action upon a change of data rate requirement as taught by Frenzel.    Because Hoffman and Frenzel teach transmitting on lines in a network, and specifically Frenzel teaches performing an action upon a change of data rate requirement for the benefit of the analogous art vectored communication devices (Frenzel, abstract).
Hoffman and Frenzel do not explicitly teach the below limitations:
(dynamically setting) a transmission time instance of the data to be transmitted, (based on a change of a data rate requirement of at least some of the lines);
However Tzannes teaches the below limitation:
(dynamically setting) a transmission time instance of the data to be transmitted, (based on a change of a data rate requirement of at least some of the lines (Tzannes, paragraph 23, each data rate value represents the data rate that is achievable by a port in the network in one of the plurality of time slots, hence since there are different data rates achievable in different time slots, it would be necessary to select a time slot that can support the changed data rate requirement in Frenzel when the bit loading table is changed);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman and Frenzel by 

Regarding Claim 19, Hoffman, Frenzel, and Tzannes further teach wherein the step of setting the transmission time instance sets the transmission timing of a Time Division Duplexing (TDD) frame (Hoffman, Fig 1, paragraph 8, Fig 1 shows TDMA frames 0 to 25 for timeslot 101).

Regarding Claim 20, Hoffman, Frenzel, and Tzannes further teach wherein the method further comprises the step of initiating an online reconfiguration procedure (Frenzel, paragraph 74, the switching between regular mode and several low power modes may be performed automatically depending on the amount of data to be transferred and/or the bit rate needed , Fig 6, paragraph 64, additional bit loading tables for low power are determined at initialization, paragraph 66, at step 62 the low power tables are used instead of the regular table, changing bit loading tables during operation can be considered an online reconfiguration procedure, Tzannes, paragraph 23, each data rate value represents the data rate that is achievable by a port in the network in one of the plurality of time slots, hence since there are different data rates achievable in different time slots, it would be necessary to select a time slot that can support the changed data rate requirement in Frenzel when the bit loading table is changed).

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Hoffman (US 2013/0028202), Frenzel (US 2012/0026926), and Tzannes (US 2012/0026908), and further in view of Lindoff (US 2009/0296864).

Regarding Claim 9, Hoffman, Frenzel, and Tzannes teach all the limitations of parent claim 1, but do not explicitly teach wherein the device is configured to use precoder coefficients of a disabled line to estimate an effect on crosstalk without the disabled line.
However Lindoff teaches wherein the device is configured to use precoder coefficients of a disabled line to estimate an effect on crosstalk without the disabled line (Lindoff, Fig 1, paragraph 15, channel estimator estimates channel coefficients as well as interference, hence interference could be estimated based on the channel coefficients).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hoffman, Frenzel, and Tzannes by using coefficients of a disabled line to estimate the effect of crosstalk as taught by Lindoff.    Because Hoffman, Frenzel, Tzannes, and Lindoff teach transmitting on lines in a network, and specifically Lindoff teaches using coefficients of a disabled line to estimate the effect of crosstalk for the benefit of the analogous art of utilizing downlink channel bandwidth in detecting whether UE is out of sync (Lindoff, paragraph 2).

Allowable Subject Matter
Claim(s) 7 would be objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing that the U.S.C. 112(b) rejections are overcome.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination that the transmission timing is based on a set of configurations of the lines, data rate per link, power of the I’th line, a power limit, and a total number of lines as described in claim 7.  Claim(s) 7 is objected to be allowed because of the combination of other limitation(s) and the limitation listed above.

Response to Arguments
Applicant's arguments have been fully considered but are respectfully moot as new grounds of rejection are used. Please see updated rejection.

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/T.N.D/             Examiner, Art Unit 2412     


/JAMAL JAVAID/             Primary Examiner, Art Unit 2412